PER CURIAM.
Affirmed. See F.T. v. State, 146 So.3d 1270, 1272-73 & n.4 (Fla. 3d DCA 2014) ("If a person steals a shirt from a store and the price stated on the tag affixed to the shirt is $100, the content of that price tag is not hearsay because it is not coming in to prove the truth of the matter asserted but only to establish what the tag "says." Its independent relevance is only as a result of the statutory language of the definition of "value," which is simply the price affixed to the retail item at the time *408it was stolen.... [W]e do not agree that a business records foundation must be laid before a witness is permitted to testify to her contemporaneous observation of the contents of the price tag affixed to the stolen item of retail merchandise.").